DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The amendment filed 1 March 2022 has been entered:
Claim(s) 1-10 and 21-22 is/are pending and considered below.

Allowable Subject Matter
Claim(s) 1-10 and 21-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
Claim 1, “A fastener driver comprising: …a storage chamber cylinder at least partially positioned within the housing in which a pressurized gas is contained, the drive cylinder located within the storage chamber cylinder and in fluid communication with the pressurized gas; …wherein at least a portion of the drivetrain is positioned within and extends through the handle portion of the housing”.
Closest prior art of record, US 2007/0272422 A1 to Coleman, discloses that at least a portion of drivetrain is positioned within and extends through handle portion of the housing, as analyzed in the Non-Final Rejection. However, as pointed out by Applicant, Coleman uses a flywheel for powering the fastening tool, without the use of a storage chamber cylinder. While prior art such as US 2021/0101272 to Saitou discloses the use of storage chamber cylinder to power to the driver, the drivetrain is not positioned within the handle portion. Modifying Coleman with Saitou to arrive at claimed invention without teachings or suggestions from further prior art of record would be impermissible hind sight reconstruction of the applicant's invention, as connecting drivetrain extending specifically from the handle portion somehow to the storage chamber cylinder require complex gear systems which one having ordinary skill in the art would not be able to achieve.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731